Title: 15th.
From: Adams, John Quincy
To: 


       We indulged ourselves this morning till almost twelve o’clock before we rose.
       I called at the office; and pass’d about half an hour there. I felt rather dissipated, and somewhat indisposed for study. In the afternoon when I called at the office, I found Mr. Wendell there. A singular eccentric character with whom I was acquainted, while I was in College, and whom I have probably mentioned before now. He still persists in his singularities, and in walking from Boston the day before yesterday froze, one of his feet.
       Townsend is quite unwell; has an uncomfortable cough, and sore throat, but he went with me to visit several of the Ladies, who were of the company last evening. We first called at Captain Coombs’s, where we found only Miss Nancy Jenkins. She holds her head too stiff for elegance, and has read too many novels; which render her manners rather fantastical and affected. We stopped a few moments to see Miss Coats; who was well, and we then went to Judge Greenleaf’s, where we drank tea. Here were young Ladies, I had almost said innumerable: a choice, of every complextion, and probably of every disposition, among them all Miss Derby has the most promising appearance, but she, in company is reserved. The Judge talk’d about religion and politics, and Mrs. Greenleaf pass’d encomiums upon the british Constitution; but the young Ladies were all silent. We took our departure quite early, and I pass’d the remainder of the evening at Mrs. Hooper’s, where I found Miss Knight and Mr. Cutler.
       Learnt to play quadrille.
      